As I think that the appellant's proof would not support her cross-bill for divorce if the court had jurisdiction, I concur in the affirmance of the decree against her. But my conclusion on the question of jurisdiction differs from that of the majority. On this latter question, I agree that there is logic in the argument that persons who, because they are not residents of the state, are not included under the laws concerning the civil rights and burdens of its residents, must also be outside of the laws which provide for resort by residents to the state courts. And broad statements in the decisions, more especially in the earlier ones, on the relations of inhabitants on reservations to the state governments, add strength to that argument. But the consequence to the inhabitants is such that I cannot conceive that it should be the law, and should have been the law during the more than a hundred years since national reservations were first established, and people began to live on them. The necessity of the inhabitants is so obvious and imperative that it would seem to me there must be some adjustment of the law to it, and that we are not permitted to suppose that the legislative bodies, state and federal, or the framers of the Constitution have not intended to meet it. The argument from necessity, or from inconvenient consequences, in short, seems to me to compel another construction.
The problem, as I see it, may be stated in this way: The Maryland statutory provision, Code, art. 16, sec. 37, that suits for divorce may be instituted where either of the parties resides, is one of several such provisions in our statutes, with respect to personal relations, rights, and remedies, all of them designating the particular jurisdictions of the state in which the proceedings shall be instituted, and all contemplating that only persons within the state were to be affected. A guardian for the property of an infant, is for instance, to be appointed and controlled in "the orphans' court of the county in which such infant shall reside." Code, *Page 603 
art. 93, sec. 149. Children may be adopted either where the petitioners for adoption reside, or where the children reside. Art. 16, § 74. Lunacy proceedings may be instituted in the county or city where the lunatic resides. Art. 59, secs. 1 and 38. For administration of the estates of deceased owners, wills may be probated, and letters issued, in the county or city of the mansion house or residence of the late owner, or the county or city where he died, or where he left a considerable part of his estate. Art. 93, secs. 14, 251. The statute giving a cause of action for death by negligence (article 67) applies only to cases of injury within the state boundaries. State, use of Allen, v.Pittsburg  C.R.R. Co., 45 Md. 41; Dronenburg v. Harris,108 Md. 597. And the Workmen's Compensation Act is, generally speaking, limited to employments within the state. See article 101, secs. 19 and 65. The federal courts have no jurisdiction over divorce, or over any other of the proceedings here mentioned, except in so far as federal compensation acts may have been extended. Webb v. J.G. White Engineering Co., 204 Ala. 429. And it is well known that it has not been contemplated that the federal courts should have such jurisdiction. And if the inhabitants of these reservations have been deprived of the right to resort to the state courts in such proceedings, then to that extent, and to a very important extent, they are without the law. They can have none of the relief for which the remedy of divorce is appropriate, however urgently it may be needed; and I do not see any escape from the conclusion that ownership of their personal property, left at death, cannot legally be transmitted to their legatees or next of kin, or to any one at all, that their children cannot have legal guardians of their property, that they cannot adopt children on the reservations, that, if any of them should become insane, they could not have the protection of statutory provisions for the care of the insane — and so on, through the list of personal privileges, rights and obligations, the remedies for which are provided for residents of the state.
When we think of the number of people to be left in *Page 604 
this situation on such reservations as that at Perry Point, or that at Edgewood, on such as the Fortress Monroe reservations, with its large population, its private street car lines and other enterprises (Crook, Horner  Co. v. Old Point Comfort HotelCo., 54 Fed. 604), on reservations for large construction work such as that at Muscle Shoals (Webb v. J.G. White EngineeringCo., supra), and add that for a century and more people have actually lived on such reservations, nevertheless, the opposition of facts and necessity to the view of the law adopted seems to me to be almost, if not quite, irresistible. It has been the practice in the Orphans' Court of Baltimore City to receive probate of wills, and to administer on the estates, of persons resident at Fort McHenry, and it has also, I am informed, been the practice of the Orphans' Court of Anne Arundel County to do the same with respect to wills and estate of persons claiming residence within the United States Naval Academy grounds. We have no information as to the practice elsewhere, but it would seem to me inevitable that the practice of the courts generally must have been to provide such necessary incidents to life on reservations within the respective states. The situation of residents of the District of Columbia, which was carved out of this state, and over which Congress has, by the same clause of the United States Constitution, a "like authority," is so different in fact from that of residents on posts and reservations elsewhere about the country that it may be misleading as an analogy from which original principles, applicable to all alike, may be argued. For a long while the District has been equipped with a complete local government, and freed from all need of state law and state courts. That condition did not exist during the first ten years after the transfer of the District, however. By the statutes which provided for the cession, the laws of Maryland were continued in force in the ceded territory until the national government moved to the site and provided its own laws (Acts of Congress, July, 1790, and February 27, 1801; Laws of Maryland, 1791, ch. 45); and lands within *Page 605 
the District were held liable to attachment out of a state court, in 1797, under the Maryland Act of 1795, ch. 56. Campbell v.Morris, 3 H.  McH. 535, 557; Davidson v. Beatty, 3 H.  McH. 594. From this it would seem clear that a cession of territory is not an act with fixed, unescapable consequences, but one with only such consequences as may be desired and intended. And this Court has since recognized that even the cession of the District of Columbia left existing a special relationship with the state from which it was carved. In Reddall v. Bryan, 14 Md. 444, 478, holding that the supplying of water to the District was a public use for which land in Maryland might be expropriated by the State, the Court said, "Maryland, as one of the states of the union, and in some sense, an integral part of the great public, interested in and constituting a part of the general government, has, by the provision of her Constitution which we have cited, conferred upon the Legislature the power of passing the Act of 1853, and we should have no difficulty in pronouncing that act valid and constitutional, even if there were no other or different relations subsisting between the State of Maryland and the seat of government of the United States, than those which belong to every other state. But, as justly remarked by the judge of the Circuit Court, in his opinion in United States v.Anderson, not reported, `By the Act of 1791, in pursuance of the eighth section of the first article of the Constitution of the United States, the state ceded jurisdiction over its portion of the ten miles square, for certain purposes. * * * The state never intended to abandon all its interest in the District.' The relation, therefore, between the District of Columbia, composed of territory ceded by Maryland for certain purposes only, and the state of whose soil it forms a part, is more intimate and close than that which it bears to any other state."
In other states it has been held by the courts that the inhabitants should be treated as residing within the states for the purpose of probate and administration (Divine v. *Page 606 Unaka Nat. Bank, 125 Tenn. 98); and statutes giving rights of action for negligence causing death have been held applicable on reservations (Hoffman v. Power Co., 91 Kans. 450; McCarthy v.Packard Co., 105 App. Div. (N.Y.), 240). A suit in trespassq.c.f., a local action, has been allowed in a state court to test the right to market stalls within the Brooklyn Navy Yard reservation. Barrett v. Palmer, 135 N.Y. 336; cf. Barrett v.Palmer, 162 U.S. 399. In no case that I have found has an inhabitant on a federal reservation been denied the private laws and remedies of the state court, where Congress has furnished him no other. Where they have been allowed, a basis for the allowance has been found in the principle of public law that upon the transfer of territory from one government to another, the laws of the first government are continued in force, until superseded by laws of the second. This qualification on the transfer of jurisdiction seems to be recognized in all cases; and it is merely a rule of necessity. United States v. Percheman, 7 Peters, 51, 87; Halleck, International Law, ch. 34, sec. 14. In international law, it does not, perhaps, authorize a continued resort of inhabitants of the transferred territory to the courts in the remaining territory of their earlier government. Presumably, no question of this would ordinarily arise, because organized tribunals would be in operation in the transferred territory; and if the question did arise it would, I presume, be opposed with the principle that the separation from the earlier country is absolute. But, here, we are dealing not with international relations, or a transfer from one country to another, but with only a new division of government between existing governmental agencies in the same country. "Though the jurisdiction and authority of the general government are essentially different from those of the state," the Supreme Court of the United States has said, in Fort Leavenworth R.R. Co. v.Lowe, 114 U.S. 525, "they are not those of a different country; and the two, the state and general government, may deal with each other in any way they may deem best *Page 607 
to carry out the purposes of the Constitution." And see Reddallv. Bryan, supra. The necessity which, on the setting aside of a reservation, continues the private laws of the State in force, demands just as clearly, and as imperatively, a continuation of resort to state courts where, only, it is contemplated that those laws may be made effective. The laws and the only courts for their enforcement are inseparable if the laws are to have any substance; and I cannot bring myself to accept the conclusion that the state and the United States have, by separating them, united in placing the inhabitants without the law.
It may be argued with some force that the necessity here is entitled to the same effect in the law as that because of which statutory requirements regarding the election and appointment of officers are qualified by the rule which gives validity to the acts of one who by wrongly assuming to be an officer causes the public to accept him as such, the rule of de facto officers (Mechem, Offices and Officers, sec. 328; State v. Carroll,38 Conn. 449, 467; Smith v. Erb, 4 Gill, 437, 461; Koontz v.Burgess, 64 Md. 134; Izer v. State, 77 Md. 110; Knapp v.Knapp, 149 Md. 263, decided December 9th, 1925); or that because of which a way of necessity is added to a grant of land without any allowance for it in the conveyance. Jay v. Michael,92 Md. 198. The necessity in such cases forms part of the law. But it seems to me the same conclusion is reached better from the standpoint of the intention of the legislative bodies and the framers of the United States Constitution, whose words we are to apply. The argument from inconvenient consequences, in determining the effect of statutory provisions, is, of course, one to be kept carefully within its limits; it does not justify the repeal or the making of a statute. But it does often justify, and require, that general words of statutory provisions be restricted to applications and results which it is conceivable that the enacting bodies may have intended. Decisions of this Court furnish many illustrations of such restriction. CommercialAssociation v. Mackenzie, 85 Md. 132, 137; *Page 608 American Casualty Cases, 82 Md. 535; Byrne v. Gunning,75 Md. 35; Farrell v. Mayor, 75 Md. 493; Frazier v. Warfield,13 Md. 279; State v. Boyd, 2 G.  J. 368, 374. And I think the present case requires a like restriction.
Finally, although it was, and still is, provided by statute in this state that, with a few exceptions, irrelevant here, "no person shall be sued out of the county in which he resides" (Code, art. 75, sec. 157), this Court held, in Maurice v.Worden, 52 Md. 283, that one who resided within the Naval Academy grounds at Annapolis could be sued in the Circuit Court for Anne Arundel County; and that decision, it seems to me, may be taken as authority for including residents on reservations within those residing in the county for the purpose of bringing suit in the county court.